Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are cancelled.
Claims 21-36, filed May 16, 2022, are examined on the merits.
RESPONSE THE ARGUMENTS
Pages 6-8, Applicant argument via claim amendment to overcome the 35 USC 101 rejection is persuasive, therefore, the rejection has been withdrawn.
On page 9, Applicant requests the nonstatutory double patenting rejection be held until allowable subject matter has been indicated, at which time the appropriateness of a terminal disclaimer can be evaluated is acknowledged.
It is noted that claims 21-36 would be allowable once an appropriate terminal disclaimer is filed.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10372758.  Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant claims.
16446448
US 10372758 B2
21. A method for navigating digital media comprising: 
receiving, by a computer server, a search query comprising one or more search terms; searching, by the computer server, at least one database based on the one or more search terms, wherein the searching by the server comprises searching indices in the at least one database where the indices are indexed based on time-based metadata, the database comprising attributes of at least a plurality of digital videos, each video in the plurality of digital videos comprising two or more time-based segments, each of the time-based segments associated with a different time span within the video, the database associating particular attributes of particular digital videos with particular time-based segments within those particular digital videos; responsive to the search query, based on the searching, causing display of a summary search result interface comprising information about a first digital video of the plurality of digital videos having at least one time-based segment including attributes that match the one or more search terms; receiving, by the computer server, a selection of the first digital video; and 
in response to receiving the selection of the first digital video: 
identifying, by the computer server, a plurality of the two or more time-based segments of the first digital video as having the attributes that match the one or more search terms; and 
causing display of a video player interface for playing the plurality of time-based segments of the first digital video consecutively in order from greatest match of the attributes within the first digital video to the one or more search terms to least match of the attributes within the first digital video to the one or more search terms.
1. A method for navigating digital media comprising: 
receiving, by a computer server, a search query comprising one or more search terms; searching at least one database based on the one or more search terms, the database comprising attributes of at least a plurality of digital videos, each video in the plurality of digital videos comprising two or more time-based segments, each of the time-based segments associated with a different time span within the video, the database associating particular attributes of particular digital videos with particular time-based segments within those particular digital videos; responsive to the search query, based on the searching, causing display of a summary search result interface comprising information about at least two or more digital videos, each selected for inclusion in the summary search result interface for having at least one time-based segment associated with attributes that match the one or more search terms; receiving, by the computer server, a selection of a first digital video of the two or more digital videos; and 

in response to receiving the selection of the first digital video: 
identifying a plurality of the two or more time based segments of the first digital video as having attributes that match the one or more search terms; and 
causing display of a video player interface for playing the plurality of the two or more time-based segments of the first digital video consecutively in order from greatest match of the attributes to the one or more search terms to least match of the attributes to the one or more search terms, within the first digital video, along with selectable thumbnail screen shots representing other time-based segments of the plurality of the two or more time-based segments.
29. A system for navigating digital media comprising: control circuitry configured to: receive, by a computer server, a search query comprising one or more search terms; search, by the computer server, at least one database based on the one or more search terms, wherein the searching by the server comprises searching indices in the at least one database where the indices are indexed based on time-based metadata, the database comprising attributes of at least a plurality of digital videos, each video in the plurality of digital videos comprising two or more time-based segments, each of the time-based segments associated with a different time span within the video, the database associating particular attributes of particular digital videos with particular time-based segments within those particular digital videos; responsive to the search query, based on the searching of the indexed indices, cause display of a summary search result interface comprising information about a first digital video of the plurality of digital videos having at least one time-based segment including attributes that match the one or more search terms; receive, by the computer server, a selection of the first digital video; and in response to receiving the selection of the first digital video: identify, the computer server, a plurality of the two or more time-based segments of the first digital video as having the attributes that match the one or more search terms; and cause display of a video player interface for playing the plurality of time- based segments of the first digital video consecutively in order from greatest match of the attributes within the first digital video to the one or more search terms to least match of the attributes within the first digital video to the one or more search terms.
8. A system for navigating digital media comprising: a computer server comprising one or more computer processors; the computer server configured to receive a search query comprising one or more search terms; the computer server further configured to search at least one database based on the one or more search terms, the database comprising attributes of at least a plurality of digital videos, each video in the plurality of digital videos comprising two or more time-based segments, each of the time-based segments associated with a different time span within the video, the database associating particular attributes of particular videos with particular time-based segments within those particular videos; the computer server further configured to, responsive to the search query, based on the searching, cause display of a summary search result interface comprising information about at least two or more digital videos, each selected for inclusion in the summary search result interface for having at least one time-based segment associated with attributes that match the one or more search terms; the computer server further configured to receive a selection of a first digital video of the two or more digital videos; and the computer server further configured to, in response to receiving the selection of the first digital video: identify a plurality of the two or more time based segments of the first digital video as having attributes that match the one or more search terms; and cause display of a video player interface for playing the plurality of the two or more time-based segments of the first digital video consecutively in order from greatest match of the attributes to the one or more search terms to least match of the attributes to the one or more search terms, within the first digital video, along with selectable thumbnail screen shots representing other time-based segments of the plurality of the two or more time-based segments.


Basis for obvious type double patenting rejection
It is note the allowed claims in US 10372758 B2 do not recite the limitation of “wherein the searching by the server comprises searching indices in the at least one database where the indices are indexed based on time-based metadata” as in the instant claims.  The specification of the allowed application discloses “time-based metadata may be indexed to form a search index.  Therefore, when the allowed claims considered in light of the application it would have been obvious to one of ordinary skill in the art that the searching in US 10372758 B2 is considered with a ““time-based metadata may be indexed to form a search index.”
Further, the instant claims do not recite “playing the plurality of the two or more time-based segments of the first digital video.”  It is noted that the two or more time-based segments is merely a duplication of parts.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of the instant claims with “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” to achieve the same expected results.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houh et al. discloses apparatus includes a media indexer that obtains an media file/stream (e.g., audio/video podcasts), applies one or more automated media processing techniques to the media file/stream, combines the results of the media processing into metadata enhanced for audio/video search, and stores the enhanced metadata in a searchable index or other data repository.
Luks et al. discloses temporal data to an inverted index of metadata terms associated with digital media assets allows for temporal queries in addition to or in combination with phrase queries.  
Berry discloses the computer server(s) will typically search through the search index on the database(s) to obtain the specific metadata files within the database(s) that satisfy the search query. The computer server(s) then preferably transmit or stream the particular data associated with the digital media assets that satisfy the search query to a display on the client device(s) via the user interface or third party user interface. Thus, providing the user with the relevant data that meets the user's search query.
Houh et al. discloses generating a timed segment index of discrete media content, the timed segment index identifying content segments of the discrete media content and corresponding timing boundaries of the content segments; searching the timed segment index for a match to the at least one keyword tag, the match corresponding to at least one of the content segments identified in the segment index; and generating a timed tag index that includes  the at least one keyword tag and the timing boundaries corresponding to the least one content segment of the discrete media content containing the match.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claims 22-29 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The limitation of causing display of a video player interface for playing the plurality of time-based segments of the first digital video consecutively in order from greatest match of the attributes within the first digital video to the one or more search terms to least match of the attributes within the first digital video to the one or more search terms is free of any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/13/2022